DETAILED ACTION
Status of the Claims
	Claims 16-17 are cancelled. Claims 36-39 are new. Claims 1-15, 18-21, 23, 25, and 29-39 are pending in this application. Claims 1-15, 18-21, 23, 25, and 29-39 are under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The instant application, which is a continuity application of applications #15655924 (filed on 07/21/2017), #16281235 (filed on 02/21/2019) and #16527633 (filed on 07/31/2019), claims priority from the provisional applications #62365812 (filed on 07/22/2016), #62399413 (filed on 09/25/2016) and #62474330 (filed on 03/21/2017). 
Information Disclosure Statements
	The information disclosure statements from 12/28/2021, 01/31/2022 and 02/07/2022 have been considered. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/2022 has been entered.
 Objections Withdrawn
The objection over claim 35 is withdrawn per Applicant’s amendment of the claim that fixes the minor informality. 
Rejections Withdrawn
The USC 103 rejection over claims 1, 16 and 18-21 under Liang and Allphin is withdrawn per Applicant’s arguments of “long-felt need” referencing a phase 3 clinical trial results showing results for a successful one dose formulation. Since the Liang primary reference does not treat humans (canines), and since Applicant provides a reference that shows important clinical trials results, this rejection is withdrawn. 
The USC 103 rejection over claims 1-13, 16-21 and 33 under Flamel is withdrawn per Applicant’s amendments to instant claim 1 regarding hydrophobic compound selected from a list being present. 
The USC 103 rejection over claims 1-17, 32 and 34 under Liang is withdrawn per Applicant’s arguments of “long-felt need” referencing a phase 3 clinical trial results showing results for a successful one dose formulation. Since the Liang primary reference does not treat humans (canines), and since Applicant provides a reference that shows important clinical trials results, this rejection is withdrawn. 
The USC 103 rejection over claims 23, 25 and 29-30 under Liang and Rourke is withdrawn per Applicant’s arguments of “long-felt need” referencing a phase 3 clinical trial results showing results for a successful one dose formulation. Since the Liang primary reference does not treat humans (canines), and since Applicant provides a reference that shows important clinical trials results, this rejection is withdrawn.
The USC 103 rejection over claims 31 and 33-35 under Liang and Roth is withdrawn per Applicant’s arguments of “long-felt need” referencing a phase 3 clinical trial results showing results for a successful one dose formulation. Since the Liang primary reference does not treat humans (canines), and since Applicant provides a reference that shows important clinical trials results, this rejection is withdrawn.
It was noted in the recent advisory action from 12/6/2021 that the terminal disclaimer was accepted over US Patents 10952986 and 11000498, thus obviating the obviousness-type double patenting rejections over these US patents.  

Maintained Rejections
Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 

Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 23, 25-26, 67, 70 and 78 of copending Application No. 17178117 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Instant claims 1-15 are obviated by claims 1, 23, 25-26, 67, 70 and 78 of the reference application. 
It would have been obvious to one of ordinary skill in the art to have used the claims of the reference application to achieve the instant invention. The reference application claims teach all of the functional limitations of the instant invention claims.  

Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 31-51 of copending Application No. 16987515 (reference application) in view of Likan Liang et al (US 8598191 B2, date of patent: 12/03/2013) (Hereinafter Liang). Although the claims at issue are not identical, they are not patentably distinct from each other.
Instant claim 1 is obviated by claims 31, 36 and 49 of the reference application. 
Instant claim 5 is obviated by claim 37 of the reference application.
Instant claims 2-4 and 8-12 are obviated by claim 50 of the reference application. 
Instant claims 6-7 are obviated by claim 36 of the reference application.
Regarding claim 1, Liang teaches “sachet” as discussed above. 


Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 34, 37 and 119-120 of copending Application No. 16804966 (reference application) in view of Likan Liang et al (US 8598191 B2, date of patent: 12/03/2013) (Hereinafter Liang). Although the claims at issue are not identical, they are not patentably distinct from each other.
Instant claim 1 is obviated by claim 34 of the reference application. 
Regarding claim 1, Liang teaches “sachet” and “nightly” for the dose, as discussed above. 
It would have been obvious to one of ordinary skill in the art to have combined the teachings of the claims of the reference application and Liang to achieve the instant invention. Liang provides the use of a sachet for the GHB formulation. One would incorporate the teachings of Liang into the teachings of the reference application claims with a reasonable expectation of success. 

New Rejections – Necessitated by Applicant’s Amendments
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-15, 18-21, 33-34 and 36-39 are rejected under 35 U.S.C. 103 as being unpatentable over Flamel (Flamel’s Drug Delivery Platforms, publication date: June 2015) (Hereinafter Flamel) (Previously cited) and Valérie Legrand et al (US8101209B2, date of patent: 01/24/2012) (Hereinafter Legrand), evidenced by Xyrem (Xyrem, Mean Oxybate Plasma Concentration in Healthy Volunteers, downloaded in July 2021, previously cited) (Hereinafter Xyrem) and also evidenced by Biospace (Flamel Technologies Announces Positive Results Of A Second Clinical Trial With Micropump® Sodium Oxybate, publication date: 12/22/2014, previously cited) (Hereinafter Biospace), also evidenced by Pharma Excipients (EUDRAGIT® L 100-55, Description, Additional Information, downloaded in March 2022) (Hereinafter Pharma Excipients). 
Regarding claim 1, Flamel teaches Micropump® Microparticles for Controlled/Modified Release (page 7) that are formulated as sachets (page 8) comprising sodium oxybate (GHB) that is administered as one single dose before bedtime (night) (page 9). Flamel also teaches “Micropump® sodium oxybate has been studied in 40 healthy volunteers” (page 9) which are interpreted as human subjects. 
Regarding claim 2, Flamel teaches 4.5 g and 6 g of sodium oxybate (page 9). Regarding the “figure 12” limitation, Flamel teaches “Flamel’s results of its two studies at doses of 4.5g and 6g show the following: Onset of action similar to 4.5g nightly dose of Xyrem® (sodium oxybate), Cmax lower than 4.5g nightly dose of Xyrem® (6g dose similar to Xyrem 4.5g dose), Mean blood concentration (μg/ml) at 
Regarding claim 3, in addition to what is discussed above, Flamel also teaches 7.5 g sodium oxybate and discloses “sodium oxybate 7.5g dose performed in line with expectations relative to the data at lower doses of Micropump® sodium oxybate” (page 9) and with “Profile is consistent with the need for only one single dose before bedtime” (page 9) as well as considering the extremely large errors bars shown in figure 13, it is interpreted such that Flamel meets the “figure 13” limitation as well. 
Regarding claim 4, it is noted that the 9 g limitation is optional. For the remaining limitations, Flamel teaches as discussed above. 
Regarding claim 5, Biospace provides the evidence that “Each subject consumed a standard meal two hours prior to dosing” (page 2) for the Flamel Micropump Sodium Oxybate. 
Regarding claims 6-7, Biospace provides the evidence that “Narcolepsy is a sleep disorder involving irregular patterns in Rapid Eye Movement (REM) sleep and significant disruptions of the normal sleep/wake cycle. People with narcolepsy experience excessive day time sleepiness, sleep attacks, cataplexy, sleep paralysis, hallucinations and disrupted nighttime sleep” (page 3) which is what is being treated by Flamel. Biospace also discloses “The elimination of the second dose for narcolepsy patients would not only provide more convenience, but may improve the benefit sodium oxybate provides as there will be no disruption to nighttime sleep” (pages 1-2). In light of these disclosures, 
Regarding claims 8-12, Flamel teaches as discussed above. 
Regarding claim 13, Flamel teaches formulation as sachet and recites “powder for reconstitution” (page 8). It is interpreted such that the reconstitution would be done with an acceptable carrier such as water prior to oral intake. In another embodiment, Flamel teaches easy reconstitution with water (page 30). One of ordinary skill in the art would use this teaching to use water with the sachet ingredients for reconstitution prior to oral intake. 
Regarding claim 14, Flamel teaches that microparticles are suspended in liquid medium (water) (page 15). 
Regarding claim 15, Flamel teaches “sachet (powder for reconstitution)” (page 8). This is interpreted as meeting the instant “pouring the pharmaceutical composition from the sachet into a container containing the water” limitation since Flamel suggests this by the “powder for reconstitution” teaching. 
Regarding claims 18-20, Flamel teaches “Micropump® microparticles for controlled/modified release” to have a diameter from 100 to 500 μm (page 7).
Regarding claim 21, since Flamel discloses a visual of 100-500 μm for the microparticle and also recites that the system contains from 5,000 to 50,000 microparticles, it is calculated such that the volume mean diameter of these microparticles are about 300 μm.  Since the instant claim limitation is “about 320 μm” and there is not a numerical value for “about” in the instant specification, this difference of 6.25% is accepted as 300 being about 320. 
Regarding claim 33, Flamel provides curves (page 14, formulations 2-3) that meet the limitation of “release from 47% to 85% at 8 hours”.
Regarding claims 36-37, Flamel teaches as discussed above. 

Regarding claims 34 and 37, Flamel doesn’t teach a pH trigger limitation. 
Regarding claims 38-39, Flamel doesn’t teach one of the polymers found in the instant claims. 
Regarding claims 1 and 37, Legrand teaches a microparticulate system for the delayed and controlled release of active principles (AP) wherein the core of AP is coated with a film comprising a hydrophilic polymer A (Eudragit(R) L) (polymer carrying free carboxylic groups) and a hydrophobic compound B (vegetable wax, melting point=40-90° C.) (abstract). Legrand also teaches “It is possible to combine several galenical forms (immediate and/or delayed and/or prolonged release), containing one or more active principles, in these “multimicrocapsular” systems” (C3 lines 14-17) thus teaches a formulation with immediate and modified release portions. Regarding the instant limitation of the hydrophobic compound to the polymer weight ratio to be from 0.4 to 4, Legrand teaches “wherein the weight ratio B/A is between 0.5 and 1.5” (claim 1) wherein A is hydrophilic polymer A (Eudragit(R) L) (polymer carrying free carboxylic groups) (discussed above) and B is a hydrophobic compound B (vegetable wax, melting point=40-90° C.) (discussed above ) and that said hydrophobic compound B is specifically a hydrogenated vegetable oil (C8 line 40, C9 lines 25-32, claim 7, and example 3).
Regarding claim 34 and 37, Legrand also teaches pH trigger of 6.8 (claim 10). 
Regarding claim 38, Legrand teaches “wherein the at least one hydrophilic polymer A is selected from the group consisting of: (meth)acrylic acid/ methyl(meth)acrylate copolymers, cellulose acetate phthalate, hydroxypropyl methyl cellulose phthalate, hydroxypropyl methyl cellulose acetate succinate; and mixtures thereof” (claim 6). 

It would have been obvious to one of ordinary skill in the art at the time of instant application to have combined the teachings of Flamel and Legrand to achieve the instant invention. Legrand teaches a system ensuring that the AP is released with certainty by means of a dual mechanism of “time-dependent’ and “pH-dependent' release. To achieve this object, Legrand invention proposes a multimicrocapsular oral galenical form which is designed so as to guarantee therapeutic efficacy, and in which the release of the AP is governed by a dual release triggering mechanism that is “time-triggering and pH-triggering (abstract). Legrand advantageously provides a formulation where the AP to be bioabsorbed very early in the morning so as to assure therapeutic cover when the patient wakes up, without compelling him to wake up prematurely (C1 lines 43-46). Legrand discloses “it would be particularly advantageous to have a galenical form for the delayed and controlled release of the AP which made it possible to assure with certainty the release of the AP by means of a dual AP release triggering mechanism: “time-dependent release triggered after a controlled time m the stomach, without a change m pH, and “pH-dependent' release triggered by an increase in the pH when the galenical form enters the intestine. These two AP release triggering factors, in Succession, would give the galenical system a high degree of reliability in use. The release of the AP would thus be guaranteed after a preset latency period, even if the variation in pH did not intervene as a trigger, i.e. even if the galenical form did not pass from the stomach into the intestine” (C2 lines 13-26). Thus, one would be motivated to incorporate the teachings of Legrand into the teachings of Flamel with a reasonable expectation of successfully achieving a pharmaceutical product with superior release profile.  

s 29-30, and 32 in addition to claim 1 are rejected under 35 U.S.C. 103 as being unpatentable over Flamel (Flamel’s Drug Delivery Platforms, publication date: June 2015) (Hereinafter Flamel) (Previously cited), Valérie Legrand et al (US8101209B2, date of patent: 01/24/2012) (Hereinafter Legrand) and Likan Liang et al (US 8598191 B2, date of patent: 12/03/2013) (Hereinafter Liang), evidenced by J Fallingborg (Intraluminal pH of the human gastrointestinal tract, Dan Med Bull. 1999 Jun;46(3):183-96, previously cited) (Hereinafter Fallingborg), and also evidenced by John Martin (Capsule endoscopy: how long does it take to pass?, topdoctors.co.uk, Published: 10/05/2019, previously cited) (Hereinafter Martin).
Regarding claim 1, Flamel and Legrand teach as discussed above. 
Regarding claims 29-30, Flamel doesn’t teach extruded particles and that these particles are spheronized. 
Regarding claim 32, Flamel doesn’t disclose the specific release profile recited in the instant claim.
Liang teaches a method for the treatment of a subject in need of the effects of gamma-hydroxybutyric acid (GHB), comprising administering an effective amount of the oral dosage form of a GHB salt (claims 1 and 14 of Liang), wherein the treatment is for narcolepsy (C1, line 18). Liang also teaches the subject to be human (claim 15). Liang also teaches the treatment to be a once nightly dose for the oral delivery of one or more GHB salts (C2, lines 34-37). Liang also teaches that the GHB that is taken orally is released into the blood stream since Liang discloses GHB concentrations in the blood (example 8). Liang also teaches the composition to be in the form of a sachet (C5, line 48).
Regarding claims 29-30, Liang teaches “The immediate release cores in the pH sensitive delayed/controlled release particles of the current invention are made by techniques and equipment known in the art, for example… extrusion, … spheronization” (C8, lines 24-29) and “The granulates were extruded through a screen with a desirable pore size then spheronized to yield pellets” (example 2). 

It would have been obvious to one of ordinary skill in the art at the time of instant application to have combined the teachings of Flamel, Legrand and Liang to achieve the instant invention. Legrand motivation is discussed above. Liang provides the motivation for “a more convenient dosing regimen, an effective dosage form of controlled release of gamma-hydroxybutyric acid salts and an efficient way to deliver gamma-hydroxybutyric acid salts to an animal in the gastrointestinal tract” (C2 lines 8-14). Thus, one would incorporate the teachings of Liang and Legrand into the teachings of Flamel with a reasonable expectation of successfully achieving a pharmaceutical product with superior release profile.  

Claims 23 and 25 in addition to claim 1 are rejected under 35 U.S.C. 103 as being unpatentable over Flamel (Flamel’s Drug Delivery Platforms, publication date: June 2015) (Hereinafter Flamel) (Previously cited), Valérie Legrand et al (US8101209B2, date of patent: 01/24/2012) (Hereinafter Legrand) and Andrea Marie Rourke et al (US 20110111027 A1, publication date: 05/12/2011, previously cited) (Hereinafter Rourke). 
Regarding claim 1, Flamel and Legrand teaches as discussed above. 
Rourke teaches a method for treating an individual afflicted with a condition treatable with gamma-hydroxybutyrate (GHB), the method comprising: administering an immediate release 
Regarding claims 23 and 25, Rourke teaches 75, 125, 180, 250, 420 and 850 µm (table 4C) for immediate-release formulation (table 4A). A specific example in the prior art which within a claimed range anticipates the range (MPEP 2131.03). Additionally, “About 270 microns” is anticipated by “250” (difference of 7.4%) and “about 140 microns” is taught by “125” (difference of 10%). 
It would have been obvious to one of ordinary skill in the art at the time of instant application to have combined the teachings of Flamel, Legrand and Rourke to achieve the instant invention. Legrand motivation is discussed above. Rourke provides the motivation of “overcoming challenges in preparing solid unit dosage forms that are designed for immediate release of the sodium oxybate into the gastrointestinal tract of the user” (para 5). One would be motivated to incorporate the teachings of Legrand and Rourke into the teachings of Flamel with a reasonably expectation of successfully achieving a more clinically advantageous unit dosage form. 

Claims 31, 33 and 35 in addition to claim 1 are rejected under 35 U.S.C. 103 as being unpatentable over Flamel (Flamel’s Drug Delivery Platforms, publication date: June 2015) (Hereinafter Flamel) (Previously cited), Valérie Legrand et al (US8101209B2, date of patent: 01/24/2012) (Hereinafter Legrand) and Wolfgang Roth et al (US20090317355 A1, publication date: 12/24/2009, previously cited) (Hereinafter Roth).
Regarding claim 1, Flamel and Legrand teach as discussed above.
Regarding claims 31, 33 and 35, Flamel and Legrand teach as discussed above. Flamel doesn’t teach RBA values and “modified portion has release from 47% to 85% at 8 hours” limitation.
Regarding claim 31, Roth teaches abuse-resistant drug delivery compositions “for delivering a drug having potential for dose dumping in alcohol, related methods of preparing these dosage forms, 
Regarding claim 35, Roth teaches RBA values ranging from 92% to 110% (para 185) with 90% confidence intervals of about 10% both ways. Thus, Roth teaches ranges cited above which cover the about 88% disclosed by the instant application. 
Regarding claim 33, Roth teaches “at least 60% to about 99% of the acetaminophen is released in vitro from the pharmaceutical compositions in about 6 hours to about 8.5 hours” (para 34). It is important to note that one would simply swap acetaminophen with gammahydroxybutyrate since it is provided as an option (claim 2 of Roth). Thus, Roth teaches a range that is overlapping with the instantly claimed range of from 47% to 85% at 8 hours. 
It would have been obvious to one of ordinary skill in the art at the time of instant application to have combined the teachings of Flamel, Legrand and Roth and arrive at the claimed invention. Roth discloses that “controlled or modified release formulations have distinct advantages, such as enhanced patient compliance due to reduced frequency of dosing and reduced side effects due to reduced fluctuations in blood plasma levels of drug. This comes with the caveat that a controlled/modified release formulation contains a higher amount of the active drug relative to its immediate release counterpart. If the controlled release portion of the formulation is easily defeated, the end result is a potential increase in exposure to the active drug and possible safety concerns” (para 9). Thus, Roth provides the motivation to decrease the amount of an active drug by increasing its bioavailability and to use its embodiments and its specific modified release features. One would be motivated to incorporate the teachings of Roth into the teachings of Flamel and Legrand with a reasonable expectation of successfully achieving a formulation with higher bioavailability.  

Response to Arguments
Arguments against rejections that are withdrawn are now moot. 
Regarding Flamel, Applicant claims that the date evidence provided by the Examiner is for a different document that was disclosed by Jefferies compared to the Flamel reference used. This argument is acknowledged but not found persuasive. The examiner found the date evidence submitted in the prior office action to further substantiate the evidence that the Flamel product was disclosed and available to the public. There is a date on the Flamel document (June 2015) which is before the EFD of the instant application. Further, the Flamel document pages 2 and 43 contain disclosure that are suggestive of this document being presented to the public, rather than being an internal document. The applicant may file an Affidavit 132 saying that this document was not available to public on June 2015. 
Regarding Flamel, Applicant claims that “The Office has not shown that inducement of 6 consecutive hours of sleep and the claimed pharmaceutical profiles are the "necessary result" of the prior art drug formulations, as the Federal Circuit required in Endo. It is the Office's burden to show that the prior art discloses each and every element of the claims, and then the Applicant's burden to rebut them. It is not the Applicant's burden to prove that the prior art does not disclose each and every element of the claims when the Office is incapable of meeting its burden. The claimed method of treatment is constrained by the required therapeutic effect that the composition induces sleep for at least 6 hours in a human patient, which is not disclosed explicitly or implicitly by Liang or Flamel, similar to the claimed pharmacokinetic limitations at issue in Ex Parte Reckitt”. This argument is acknowledged but is not found persuasive. Flamel teaches “Profile is consistent with the need for only one single dose before bedtime. Current dosing regimen for Xyrem®, the standard of care in the U.S., is two equal, divided doses: the first dose at bedtime and the second dose 2.5 to 4 hours later” (page 9). Considering an average sleep 
Regarding Roth, Applicant argues “the Office states that Roth teaches formulations that achieve a relative bioavailability (RBA) of about 88% and that "one would simply swap acetaminophen with gammahydroxybutyrate since it is provided as an option" in claim 2 of Roth. However, Roth only teaches formulations of hydrocodone and acetaminophen that achieve a relative bioavailability (RBA) of about 88% - not gamma hydroxybutyrate. Furthermore, as noted by the Office, Roth only teaches formulations of acetaminophen that release 60- 99% of the acetaminophen in 6-8.5 hours, not gamma-hydroxybutyrate. In fact, no dissolution data related to gamma-hydroxybutyrate is provided in Roth. Roth does not once suggest that a pharmaceutical formulation described therein comprising acetaminophen would have the same or even similar release profiles and relative bioavailability if the active ingredient was gamma-hydroxybutyrate. The notion that "one would simply swap acetaminophen with gamma-hydroxybutyrate" and expect to achieve the same results is not reasonable in the context of the problem to be solved and longfelt need, given the specific challenges in working with gamma-hydroxybutyrate detailed in the art cited by the Office and in the present specification. The Office states that "swapping" the acetaminophen with gamma-hydroxybutyrate is an option provided in claim 2. However, neither the dissolution profile nor the relative bioavailability are required in claim 1; therefore, there is not even an implication that gamma-hydroxybutyrate (or any of the other 70+ drugs in claim 2) would have the same or similar dissolution profile or relative bioavailability as acetaminophen”. This argument is acknowledged but is not found persuasive. Roth teaches compositions with abuse resistant drug delivery formulations. Thus, one would rely on the RBA values taught by Roth. Roth provides the motivation to decrease the amount of an active drug by increasing its bioavailability and to use its embodiments and its specific modified release features. Thus, even though specific embodiments are 

Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPARSLAN ASAN whose telephone number is (571)270-1662. The examiner can normally be reached 8am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARK V STEVENS/Primary Examiner, Art Unit 1613